     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 1 of 11 Page ID #:1




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4    Phone: 323-306-4234
 5    Fax: 866-633-0228
      tfriedman@toddflaw.com
 6
      abacon@toddflaw.com
 7
      Attorneys for Plaintiffs
 8
                         UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
11   TERRY FABRICANT; ABANTE       )                   Case No.
     ROOTER AND PLUMBING INC,      )
12   individually, and on behalf of all others
                                   )                   CLASS ACTION
13   similarly situated,           )
                                   )                   COMPLAINT FOR:
14
     Plaintiffs,                   )
15                                 )                   1.   NEGLIGENT VIOLATIONS OF
                                                            THE TELEPHONE CONSUMER
16          vs.                    )                        PROTECTION ACT [47 U.S.C.
                                   )                        §227(b)]
17   E MORTGAGE CAPITAL, INC., and )                   2.   WILLFUL VIOLATIONS OF
                                                            THE TELEPHONE CONSUMER
18   DOES 1 through 10, inclusive, )                        PROTECTION ACT [47 U.S.C.
                                   )                        §227(b)]
19   Defendants.                   )
20                                 )                   DEMAND FOR JURY TRIAL
21
22         1.     Plaintiffs TERRY FABRICANT and ABANTE ROOTER AND
23   PLUMBING INC (hereinafter collectively referred to as “Plaintiffs”) bring this
24   Class Action Complaint for damages, injunctive relief, and any other available legal
25   or equitable remedies, resulting from the illegal actions of Defendant E
26   MORTGAGE CAPITAL, INC. (hereinafter “Defendants”), in negligently
27   contacting Plaintiffs on Plaintiffs’ cellular telephone, in violation of the Telephone
28   Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”), thereby invading


                                 CLASS ACTION COMPLAINT
                                                 -1-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 2 of 11 Page ID #:2




 1   Plaintiffs’ privacy. Plaintiffs allege as follows upon personal knowledge as to
 2   themselves and their own acts and experiences, and, as to all other matters, upon
 3   information and belief, including investigation conducted by their attorneys.
 4         2.     The TCPA was designed to prevent calls and messages like the ones
 5   described within this complaint, and to protect the privacy of citizens like Plaintiff.
 6   “Voluminous consumer complaints about abuses of telephone technology – for
 7   example, computerized calls dispatched to private homes – prompted Congress to
 8   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 9         3.     In enacting the TCPA, Congress intended to give consumers a choice
10   as to how creditors and telemarketers may call them, and made specific findings
11   that “[t]echnologies that might allow consumers to avoid receiving such calls are
12   not universally available, are costly, are unlikely to be enforced, or place an
13   inordinate burden on the consumer. TCPA, Pub.L. No. 102–243, § 11. Toward this
14   end, Congress found that
15                [b]anning such automated or prerecorded telephone calls to the
16                home, except when the receiving party consents to receiving the
17                call or when such calls are necessary in an emergency situation
18                affecting the health and safety of the consumer, is the only
19                effective means of protecting telephone consumers from this
20                nuisance and privacy invasion.
21   Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
22   3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on TCPA’s
23   purpose).
24         4.     Congress also specifically found that “the evidence presented to the
25   Congress indicates that automated or prerecorded calls are a nuisance and an
26   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
27   Mims, 132 S. Ct. at 744.
28         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a


                                 CLASS ACTION COMPLAINT
                                               -2-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 3 of 11 Page ID #:3




 1   TCPA case regarding calls to a non-debtor similar to this one:
 2
 3                The Telephone Consumer Protection Act … is well known for its
                  provisions limiting junk-fax transmissions. A less-litigated part of the
 4                Act curtails the use of automated dialers and prerecorded messages to
 5                cell phones, whose subscribers often are billed by the minute as soon
                  as the call is answered—and routing a call to voicemail counts as
 6
                  answering the call. An automated call to a landline phone can be an
 7                annoyance; an automated call to a cell phone adds expense to
 8                annoyance.
 9         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).

10         6.     The Ninth Circuit recently affirmed certification of a TCPA class case

11   remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __

12   F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).

13                                Jurisdiction and Venue

14         7.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff

15   Terry Fabricant, a California resident, seeks relief on behalf of a Class, which will

16   result in at least one class member belonging to a different state than that of

17   Defendants, a company incorporated in California and doing business within and

18   throughout California. Plaintiff also seeks $1,500.00 in damages for each call in

19   violation of the TCPA, which, when aggregated among a proposed class in the

20   thousands, exceeds the $5,000,000.00 threshold for federal court jurisdiction.

21   Therefore, both diversity jurisdiction and the damages threshold under the Class

22   Action Fairness Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.

23         8.     Venue is proper in the United States District Court for the Central

24   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendants do

25   business within the State of California and Plaintiff resides within the County of

26   Alameda.

27   ///

28   ///



                                CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 4 of 11 Page ID #:4




 1                                       PARTIES
 2         9.     Plaintiff TERRY FABRICANT (hereinafter “FABRICANT”) is an
 3   individual living in Los Angeles County, California, and is a “person” as defined
 4   by 47 U.S.C. § 153 (39).
 5         10.    Plaintiff ABANTE ROOTER AND PLUMBING INC (hereinafter
 6   “ABANTE”) is a rooting and plumbing business in Emeryville, California and is a
 7   “person” as defined by 47 U.S.C. § 153 (39).
 8         11.    Defendant E MORTGAGE CAPITAL, INC. is a mortgage company
 9   and is a “person” as defined by 47 U.S.C. § 153(39).
10         12.    The above named Defendant, and its subsidiaries and agents, are
11   collectively referred to as “Defendants.” The true names and capacities of the
12   Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
13   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
14   names. Each of the Defendants designated herein as a DOE is legally responsible
15   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
16   Complaint to reflect the true names and capacities of the DOE Defendants when
17   such identities become known.
18         13.    Plaintiff is informed and believes that at all relevant times, each and
19   every Defendant was acting as an agent and/or employee of each of the other
20   Defendants and was acting within the course and scope of said agency and/or
21   employment with the full knowledge and consent of each of the other Defendants.
22   Plaintiff is informed and believes that each of the acts and/or omissions complained
23   of herein was made known to, and ratified by, each of the other Defendants.
24                                   Factual Allegations
25         14.    Beginning in or around February 2019, Defendants contacted
26   FABRICANT on his cellular telephone number ending in -1083 in an attempt to
27   solicit FABRICANT to purchase Defendant’s services.
28         15.    On or about February 4, 2019, Defendants contacted FABRICANT on


                                CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 5 of 11 Page ID #:5




 1   FABRICANT’s cellular telephone ending in -1083 to solicit FABRICANT to
 2   purchase Defendant’s services.
 3         16.    On or about February 4, 2019, Defendant sent Plaintiff an unsolicited
 4   text messages to Plaintiff’s cellular telephone ending in -1083 to solicit
 5   FABRICANT to purchase Defendant’s service.
 6         17.    This text message placed to Plaintiff’s cellular telephone was placed
 7   via Defendants’ SMS Blasting Platform, i.e., an “automatic telephone dialing
 8   system,” (“ATDS”) as defined by 47 U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C.
 9   § 227 (b)(1)(A).
10         18.    Defendants contacted or attempted to contact FABRICANT on
11   multiple occasions.
12         19.    Defendants contacted or attempted to contact FABRICANT from
13   telephone numbers confirmed belonging to Defendants, including without
14   limitation (949) 393 -1634, and (949) 274 - 6887.
15         20.    On or about August 24, 2020, Defendants contacted ABANTE on
16   ABANTE’s cellular telephone ending in -6147 to solicit ABANTE to purchase
17   Defendant’s services.
18         21.    Defendants contacted or attempted to contact ABANTE on multiple
19   occasions.
20         22.    Defendants contacted or attempted to contact ABANTE from
21   telephone numbers confirmed belonging to Defendants, including without
22   limitation (510) 459 - 9826, and (949) 954 - 3206.
23         23.    The telephone number that Defendants, or their agent, called was
24   assigned to a cellular telephone service for which Plaintiff incurs a charge for
25   incoming calls pursuant to 47 U.S.C. § 227 (b)(1).
26         24.    These telephone calls constituted calls that were not for emergency
27   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
28         25.    Plaintiff was never a customer of Defendants’ and never provided his


                                CLASS ACTION COMPLAINT
                                            -5-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 6 of 11 Page ID #:6




 1   cellular telephone number Defendants for any reason whatsoever. Accordingly,
 2   Defendants and their agent never received Plaintiff’s prior express consent to
 3   receive unsolicited calls or text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
 4         26.      These telephone calls by Defendants, or its agents, violated 47 U.S.C.
 5   § 227(b)(1).
 6         27.      Defendants placed multiple calls soliciting its business to Plaintiffs on
 7   their cellular telephones.
 8         28.      Such calls constitute solicitation calls pursuant to 47 C.F.R. §
 9   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
10                                 CLASS ALLEGATIONS
11         29.      Plaintiffs bring this action on behalf of themselves and all others
12   similarly situated (“the Class”).
13         30.      Plaintiffs represent, and are members of, the Class, defined as follows:
14
                    All persons within the United States who received any
15                  solicitation/telemarketing telephone calls and/or text
16                  messages from Defendants to said person’s cellular
                    telephone made through the use of any automatic
17
                    telephone dialing system or an artificial or prerecorded
18                  voice and such person had not previously consented to
19                  receiving such calls within the four years prior to the
                    filing of this Complaint
20
21         31.      Defendants and their employees or agents are excluded from the Class.
22   Plaintiffs do not know the number of members in the Class but believe the Class
23   members number in the hundreds of thousands, if not more. Thus, this matter
24   should be certified as a Class action to assist in the expeditious litigation of this
25   matter.
26         32.      Plaintiffs and members of the Class were harmed by the acts of
27   Defendants in at least the following ways: Defendants, either directly or through
28   their agents, illegally contacted Plaintiff sand the Class members via their cellular


                                  CLASS ACTION COMPLAINT
                                                -6-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 7 of 11 Page ID #:7




 1   telephones thereby causing Plaintiffs and the Class members to incur certain
 2   cellular telephone charges or reduce cellular telephone time for which Plaintiffs and
 3   the Class members previously paid, and invading the privacy of said Plaintiffs and
 4   the Class members. Plaintiffs and the Class members were damaged thereby.
 5         33.    This suit seeks only damages and injunctive relief for recovery of
 6   economic injury on behalf of the Class, and it expressly is not intended to request
 7   any recovery for personal injury and claims related thereto. Plaintiffs reserve the
 8   right to expand the Class definition to seek recovery on behalf of additional persons
 9   as warranted as facts are learned in further investigation and discovery.
10         34.    The joinder of the Class members is impractical and the disposition of
11   their claims in the Class action will provide substantial benefits both to the parties
12   and to the court. The Class can be identified through Defendants’ records or
13   Defendants’ agent’s records.
14         35.    There is a well-defined community of interest in the questions of law
15   and fact involved affecting the parties to be represented. The questions of law and
16   fact to the Class predominate over questions which may affect individual Class
17   members, including the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendants or their agents sent any text messages to
20                       the Class (other than a message made for emergency purposes
21                       or made with the prior express consent of the called party) to a
22                       Class member using any automatic dialing system to any
23                       telephone number assigned to a cellular phone service;
24                b.     Whether Plaintiffs and the Class members were damaged
25                       thereby, and the extent of damages for such violation; and
26                c.     Whether Defendants and their agents should be enjoined from
27                       engaging in such conduct in the future.
28         36.    As a person that received at least one marketing telephone call and/or


                                 CLASS ACTION COMPLAINT
                                              -7-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 8 of 11 Page ID #:8




 1   text message without their prior express consent, Plaintiffs are asserting claims that
 2   are typical of the Class. Plaintiffs will fairly and adequately represent and protect
 3   the interests of the Class in that Plaintiffs have no interests antagonistic to any
 4   member of the Class.
 5         37.    Plaintiffs and the members of the Class have all suffered irreparable
 6   harm as a result of the Defendants’ unlawful and wrongful conduct. Absent a class
 7   action, the Class will continue to face the potential for irreparable harm. In addition,
 8   these violations of law will be allowed to proceed without remedy and Defendants
 9   will likely continue such illegal conduct. Because of the size of the individual Class
10   member’s claims, few, if any, Class members could afford to seek legal redress for
11   the wrongs complained of herein.
12         38.    Plaintiffs have retained counsel experienced in handling class action
13   claims and claims involving violations of the Telephone Consumer Protection Act.
14         39.    A class action is a superior method for the fair and efficient
15   adjudication of this controversy. Class-wide damages are essential to induce
16   Defendants to comply with federal and California law. The interest of Class
17   members in individually controlling the prosecution of separate claims against
18   Defendants are small because the maximum statutory damages in an individual
19   action for violation of privacy are minimal. Management of these claims is likely
20   to present significantly fewer difficulties than those presented in many class claims.
21         40.    Defendants has acted on grounds generally applicable to the Class,
22   thereby making appropriate final injunctive relief and corresponding declaratory
23   relief with respect to the Class as a whole.
24                             FIRST CAUSE OF ACTION
25          Negligent Violations of the Telephone Consumer Protection Act
26                                      47 U.S.C. §227(b).
27         41.    Plaintiffs repeat and incorporates by reference into this cause of action
28   the allegations set forth above.


                                 CLASS ACTION COMPLAINT
                                                -8-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 9 of 11 Page ID #:9




 1         42.    The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
 4   47 U.S.C. § 227 (b)(1)(A).
 5         43.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
 6   Plaintiffs and the Class Members are entitled an award of $500.00 in statutory
 7   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 8         44.    Plaintiffs and the Class members are also entitled to and seek
 9   injunctive relief prohibiting such conduct in the future.
10                           SECOND CAUSE OF ACTION
11     Knowing and/or Willful Violations of the Telephone Consumer Protection
12                                            Act
13                                      47 U.S.C. §227(b)
14         45.    Plaintiffs repeat and incorporates by reference into this cause of action
15   the allegations set forth above.
16         46.    The foregoing acts and omissions of Defendant constitute numerous
17   and multiple knowing and/or willful violations of the TCPA, including but not
18   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
19   and in particular 47 U.S.C. § 227 (b)(1)(A).
20         47.    As a result of Defendant’s knowing and/or willful violations of 47
21   U.S.C. § 227(b), Plaintiffs and the Class members are entitled an award of
22   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
23   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
24         48.    Plaintiffs and the Class members are also entitled to and seek
25   injunctive relief prohibiting such conduct in the future.
26   ///
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                               -9-
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 10 of 11 Page ID #:10




 1                               PRAYER FOR RELIEF
 2     WHEREFORE, Plaintiffs request judgment against Defendant for the following:
 3                            FIRST CAUSE OF ACTION
 4           Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227(b)
 6              • As a result of Defendant’s negligent violations of 47 U.S.C.
 7                §227(b)(1), Plaintiffs and the Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(b)(3)(B).
10              • Any and all other relief that the Court deems just and proper.
11                          SECOND CAUSE OF ACTION
12      Knowing and/or Willful Violations of the Telephone Consumer Protection
13                                          Act
14                                  47 U.S.C. §227(b)
15              • As a result of Defendant’s willful and/or knowing violations of 47
16                U.S.C. §227(b)(1), Plaintiffs and the Class members are entitled to
17                and request treble damages, as provided by statute, up to $1,500, for
18                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
19                U.S.C. §227(b)(3)(C).
20              • Any and all other relief that the Court deems just and proper.
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///


                                CLASS ACTION COMPLAINT
                                             - 10 -
     Case 2:20-cv-10635-DDP-GJS Document 1 Filed 11/20/20 Page 11 of 11 Page ID #:11




 1                                     JURY DEMAND
 2          49.    Pursuant to the Seventh Amendment to the Constitution of the United
 3    States of America, Plaintiffs are entitled to, and demands, a trial by jury.
 4
            Respectfully submitted this 20th day of November, 2020.
 5
 6
                                       LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 7
 8                                      By: /s/ Todd M. Friedman
                                            Todd M. Friedman
 9
                                            Law Offices of Todd M. Friedman
10                                          Attorney for Plaintiffs
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                  CLASS ACTION COMPLAINT
                                               - 11 -
